Simon Lynde of Boston Merch* plaint. conta Robert Haughton and Sarah Phippeny Widdow or either of them Defend*3 in an action of the case for not paying unto the plaint, the Summe of Forty nine pounds eight Shillings in money due unto him the. 4th day of April. 1678. according to a writing or ingagem* under their hands and Seales dated. 3d April. 1676. whereby they are jointly & severally bound for the payment of the abovesd Summe with damages &ca. . . . The Iury . . . found for the plaint. Forty nine pound eight Shillings *1038money according to engagem* & costs of Court: The Defend* Phip-peny appealed from this Iudgement unto the next Court of Assistants and put in Security for prosecution thereof to effect: Afterwards both partys appeared in Court and declared they had agreed, Requesting the Appeale might bee withdrawn, which was accordingly granted.